Dismissed and Memorandum Opinion filed October 31, 2013.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00469-CV

    NJOKU KRISS, TIESHA HAMILTON AND/OR ALL OCCUPANTS,
                          Appellants

                                         V.

                    WATERFALL PARKS APTS, Appellee

             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                      Trial Court Cause No. 1030481


               MEMORANDUM                          OPINION
      On May 28, 2013, appellants filed a notice of appeal from a judgment signed
May 13, 2013, in a forcible detainer action. To date, the appellate filing fee of
$175.00 has not been paid. See Tex. R. App. P. 5. On September 11, 2013, a partial
clerk’s record was filed. According to the partial record, on June 12, 2013, the trial
court sustained the contest to Tiesha Hamilton’s affidavit of indigence and ordered
appellants to pay the costs of appeal. See Tex. R. App. P. 20.1.
      On June 18, 2013, this court notified appellants that the fee was past due and
the appeal was subject to dismissal unless the fee was paid. No response was filed.
The Harris County Clerk notified this court that appellants also have not paid for
preparation of the complete record. On September 16, 2013, this court notified
appellants that the appeal was subject to dismissal for want of prosecution unless
appellants provided proof of payment for the record within fifteen days. No
response was filed. On October 10, 2013, court issued an order requiring appellants
to pay the filing fee in the amount of $175.00 to the Clerk of this court and file the
complete clerk’s record containing the contents required by Texas Rule of
Appellate Procedure 34.5 on or before October 21, 2013, or the appeal would be
dismissed. See Tex. R. App. P. 42.3.

      Appellants filed no response. The filing fee has not been paid and the clerk’s
record has not been filed. Accordingly, the appeal is ordered dismissed.

                                   PER CURIAM

Panel consists of Justices Christopher, Donovan, and Brown.




                                          2